Citation Nr: 9902585	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-01 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veterans death.

2. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Horacio A. Villarete



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had service with the New Philippine Scouts from 
August 1946 to March 1949.  The veteran and appellant were 
married from July 1952 until his death.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of an August 1993 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veterans death and for accrued benefits.  

In a letter, received in September 1998, the appellant stated 
that she wished to appear personally before the Board in 
Washington, D.C.  The appellant appeared before a Member of 
the Board at a personal hearing at the RO in July 1998, and 
was afforded an opportunity to present argument and testimony 
in support of her claim.  As the appellant has already been 
afforded a hearing before the Board, the Board finds that her 
right to a hearing on appeal has been satisfied.  A second 
hearing before the Board is not warranted.  See 38 C.F.R. §§ 
20.700(a) and (b), 20.705.  



FINDINGS OF FACT

1. The veteran died on September [redacted], 1986.  The death 
certificate identified the immediate cause of death as 
myocardial infarction.

2. The veteran had no adjudicated service-connected 
disabilities prior to his death.  

3. No service-connected disability has been shown to be the 
immediate cause or a contributing factor in the veterans 
death.

4. The veteran had no pending claims for VA benefits prior to 
his death.

5. The appellant did not submit an application for accrued 
benefits within one year of the veterans death.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for the 
cause of the veterans death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The appellant's claim for accrued benefits is without 
legal merit.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1000 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The appellant filed a claim for VA benefits for service 
connection for the cause of the veterans death and accrued 
benefits in January 1993.

The veteran died on September [redacted], 1986.  The death certificate 
listed the immediate cause of death as myocardial infarction 
with onset five hours prior to death, with no other 
antecedent or contributory causes.  

In a statement in support of her claim, received in March 
1993, the appellant stated that the veteran was treated for a 
myocardiac ailment in February 1956 by Dr. O.B. and gave the 
physicians current residence.  She further stated that the 
veteran was treated for a myocardiac ailment in November 1960 
by Dr. A.P. and provided the physicians current residence.  
She indicated that the veteran was treated at Our Lady of 
Fatima Hospital in September 1986 for a myocardiac ailment.  
The appellant stated that the veteran was treated twice 
during service for a myocardiac ailment, in January 1947 and 
December 1948 at the United States Army Hospital at Fort 
William McKinley.  

By affidavit, dated in March 1993, M.V. and J.V. indicated 
that they were relatives of the veteran.  The affiants stated 
that the veteran reported confinement at the U.S. Army 
Hospital for heart related ailments, possibly due to his 
military activities.  They further stated that following 
discharge, the veteran made frequent complaints of chest pain 
and was treated for such in February 1956 and November 1960.  

By affidavit, also dated in March 1993, G. V. and M.V. 
indicated that they served with the veteran in the Philippine 
Scouts.  The affiants stated that the veteran reported to the 
U.S. Army Hospital sometime in January 1947 for treatment of 
myocarditis.

In March 1993, the National Personnel Records Center (NPRC) 
verified that no medical records were on file for the 
veteran, but indicated that such may have been destroyed in 
the 1973 fire.  The NPRC further indicated that the 597th 
Ordnance HAM Company, for which the appellant indicated the 
veteran served, was not activated until June 1947 and 
clarification of the veterans organization was necessary for 
a more detailed search for alternate records.  

In August 1993, the appellant submitted clinical and 
hospitalization records from Our Lady of Fatima Hospital for 
two periods from August and September 1986.  The veteran was 
admitted first with complaints of cold clammy perspiration 
and mental symptoms.  A diagnosis of  HCA was indicated.  
Five days later, the veteran was admitted with complaints of 
convulsive seizures of a few hours duration.  Diagnoses of 
hypertension and angina pectoris were indicated.  

In her VA Form 9, substantive appeal, received in December 
1993, the appellant stated that the veteran had, at one time, 
possessed a service medical record indicating treatment at 
the U.S. Army Hospital at Fort William McKinley in January 
1947, but this record was destroyed or lost during a typhoon 
in the early and late 1950s.  The appellant indicated an 
intent to submit the medical records of Drs. O.B. and A.P.  

In August 1996, the NPRC certified that the sick reports of 
the 597th Ordnance HAM Company from November 1948 to January 
1949 contained no remarks regarding the veteran.  

By letter dated in July 1998, Dr. L.S.V. stated that the 
veteran was treated at Our Lady of Fatima Hospital from 
August to September 1986 for hypertension.  Dr. L.S.V. 
indicated that the veteran died three days after discharge at 
his home.  He stated that the records of treatment had been 
damaged by the series of typhoons that hit the province in 
the previous ten years.  

At a July 1998 hearing before the undersigned, the appellant 
testified that the veteran told her that he was hospitalized 
at Fort McKinley Army Hospital in January 1947.  
Transcript, pp. 4-5.  The veteran and appellant were married 
in July 1952 and the veteran began to complain of gas pains 
and arthritis shortly after their marriage.  Transcript, pp. 
5-6.  The appellants representative requested thirty days to 
submit the treatment records of Dr. O.B. and P.A.  
Transcript, p. 7.  


II. Analysis

Service Connection for the Cause of the Veterans Death

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
cardiovascular-renal disease, including hypertension, and 
myocarditis, are manifested to a compensable degree within 
the initial post-service year, service connection may be 
granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability 
causing death was incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

The threshold question to be answered in the appellants 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran suffered a heart ailment 
during service and whether such disability contributed to or 
caused his death involves a medical diagnosis or opinion as 
to medical causation; thus competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reflect that the appellant or affiants 
have a medical degree or qualified medical experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
although they are competent to testify as to observable 
symptoms, such as complaints of pain, they are not competent 
to provide evidence or opinion that the observable symptoms 
are manifestations of a heart ailment or caused or 
contributed to the veterans death.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).

The veterans service medical records are unavailable and may 
have been destroyed in the 1973 fire at the NPRC.  The Board 
is aware that when complete service medical records are 
unavailable, the obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The analysis of the veterans 
claim was undertaken with these duties and obligations in 
mind.

In the instant case, there is no competent medical evidence 
that the veteran suffered from any heart condition during 
service or in the initial post-service year.  The appellant 
indicated that the veteran reported treatment for myocardiac 
ailments in January 1947 and December 1948.  Because the 
appellant did not know the veterans exact military 
organization in January 1947, a search for alternate sources 
of treatment records could not be conducted for treatment at 
that time.  The NPRC did search the sick reports for the 
veterans company from November 1948 to January 1949 and 
found no mention of the veteran.  Although the appellant 
submitted the affidavits of four individuals indicating that 
the veteran suffered heart ailments during service, the 
records contains no evidence that these individuals had 
qualified medical experience.  There is no medical evidence 
to confirm if any chest pain experienced shortly after 
service was indicative of any disease process or to determine 
if any condition warranted a compensable evaluation.  There 
is no competent medical evidence of treatment of any heart 
condition during the initial post-service year.  The first 
treatment alleged by the appellant occurred in February 1956, 
almost seven years after discharge from service.  The 
appellant also alleged treatment in November 1960 for 
myocardiac ailment.  The appellant has not submitted any 
treatment records, opinions, or diagnoses to verify this 
alleged treatment.  

There is no competent medical evidence of record indicating a 
causal nexus between the veterans death and any incident of 
service.  Although Dr. L.S.V. indicated that the veterans 
hospitalization records had been damaged by a series of 
typhoons, the appellant submitted records from 
hospitalization from August to September 1986.  Diagnoses of 
HCA, hypertension and angina pectoris were indicated.  
Dr. L.S.V. indicated that three days after discharge from the 
hospital the veteran died of a myocardial infarction at home.  
The records provide no indication of the onset or etiology of 
any heart condition.  The death certificate indicated that 
the cause of death had an onset five hours prior to death.  
Without medical evidence of inservice occurrence and 
competent medical evidence of a causal nexus between the 
veterans cause of death and service, the appellants claim 
cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995), modified in relevant part by Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The appellant has identified 
medical treatment by Dr. O.B and Dr. A.P. for myocardiac 
ailments.  The appellant indicated at the July 1998 hearing 
that she would be obtaining treatment records from these 
physicians and would submit them to the Board, and she was 
given the requested amount of time to do so.  She has not 
submitted any further records, nor has she alleged that 
either physician indicated an opinion as to the onset and 
etiology of any diseases treated.  Thus, VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).

Entitlement to Accrued Benefits

Under 38 U.S.C.A. § 5121, the appellant is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121 (West 1991); 
38 C.F.R. § 3.1000 (1998).  In Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision in 
order for a surviving spouse to be entitled to accrued 
benefits.  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).  

In the instant case, the veteran died in September 1986.  The 
appellant filed her claim for dependency and indemnity 
compensation in January 1993, more than six years after the 
veteran died.  In addition, the veteran did not have a claim 
for benefits pending prior to his death.  The appellant is 
not entitled to accrued benefits as a matter of law.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.

Entitlement to accrued benefits is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
